Citation Nr: 1606010	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-27 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to an increased disability rating for major depressive disorder, evaluated as 30 percent disabling prior to October 18, 2012, and as 70 percent disabling on and after that date.

3.  Entitlement to an increased disability rating for bilateral pes planus, evaluated as 10 percent disabling prior to November 3, 2012, and as 30 percent disabling on and after that date.

4.  Entitlement to a disability rating in excess of 20 percent for left shoulder strain.

5.  Entitlement to a disability rating in excess of 20 percent for degenerative disease of the lumbosacral spine.

6.  Entitlement to a disability rating in excess of 10 percent for mechanical costochondritis.

7.  Entitlement to a disability rating in excess of 10 percent for right knee strain.  

8.  Entitlement to a disability rating in excess of 10 percent for left foot hallux valgus with plantar fasciitis.

9.  Entitlement to a disability rating in excess of 10 percent for residuals of a right foot injury with hallux valgus and plantar fasciitis.

10.  Entitlement to a total disability rating based on individual unemployability prior to October 18, 2012.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 2002 to November 2004, when he was discharged on account of disability.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2010 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to Reno, Nevada.

The claim was remanded by the Board in February 2014 to schedule the Veteran for  a Board Video Conference hearing.  In September 2015, the Veteran testified at a Video Conference hearing held by the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the electronic claims file.

As noted in the prior Board decision, in a March 2013 decision, the RO granted a total disability rating based upon individual unemployability, effective October 18, 2012.  The RO noted that this grant represented a complete resolution of the appeal as to that issue, and therefore did not address it in the supplemental statement of the case issued in March 2013.  The Board, however, disagrees that this represented a complete grant.  The Veteran had perfected his appeal claiming TDIU, which was denied in a February 2010 decision, and which was based on a TDIU claim received by VA in October 2009.  Considering the claim has been pending since 2009, a grant with a 2012 effective date does not resolve the pending appeal.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains VA treatment records from the San Diego VA Medical Center (VAMC) dated from March 2010 to February 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In a July 2011 VA treatment record, the Veteran reported that he had filed for Social Security disability.  In June 2012, the RO conducted a Social Security Administration (SSA) inquiry; the inquiry showed that the Veteran had filed an SSA claim that had been denied.  The RO did not attempt to obtain any of the Veteran's medical records pertaining to his SSA claim.  Although the Veteran's SSA claim was denied, the medical records used to adjudicate the claim may contain pertinent medical information regarding the Veteran's claims.  The AOJ should therefore obtain all records from the SSA pertaining to the Veteran's claims for disability benefits.

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the AOJ should obtain any outstanding VA treatment records dated from February 2013 to the present for the Veteran.  In particular, during the September 2015 Video Conference hearing, the Veteran testified that he had x-ray imaging of his knees done in June 2015 at the San Diego VAMC (La Jolla Hospital) and in August or September 2015 at the Las Vegas outpatient clinic.  The Veteran also indicated that he had a VA orthopedic appointment as a new patient at a VA facility for his left knee scheduled the day after the hearing.  The record does not contain any VA treatment records from the San Diego VAMC dated after February 2013.  Moreover, the record does not contain any VA treatment records from the Las Vegas VAMC or outpatient clinic.  Accordingly, the AOJ should specifically request any outstanding VA treatment records, as identified by the Veteran in his September 2015 Video Conference hearing testimony.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"). 

Finally, with respect to the Veteran's claim for entitlement to service connection for a left knee disability, the Board observes that the Veteran was afforded a VA examination in April 2009.  The examiner diagnosed a left knee strain associated with normal radiographic examination of the left knee.  The examiner noted that the Veteran's service treatment records were negative for any left knee complaints.  The examiner noted further that the private medical records were negative for left knee complaints.  The examiner indicated that in a VA treatment record dated in January 2009, the Veteran received treatment for bilateral knee conditions.  In sum, the examiner found that there were no medical records supporting evidence of an injury and treatment of the Veteran's left knee while in service, or for the 12 months after he was discharged from service.  The examiner therefore opined that the Veteran's left knee pain was less likely as not caused by or a result of his service-connected right knee strain.  The Board notes that the Veteran has been afforded several other VA examinations regarding the right knee throughout the appeal period.  Although these examinations noted some left knee symptomatology, they focused predominantly on the right knee, and did not provide any opinions as to the left knee.

The Board finds the April 2009 opinion to be inadequate.  Although the examiner found that the left knee disability was not caused by or a result of the right knee disability, the examiner failed to address whether the left knee disability could have been aggravated by the service-connected right knee disability.  Moreover, other than noting the lack of treatment in service and in the 12 months following discharge, the examiner provided very little rationale for his opinion as to why the left knee was not caused by or a result of the service-connected right knee disability.  Finally, the examiner did not provide an opinion regarding whether any left knee disability could be etiologically related to the Veteran's service.  In light of the foregoing, the Veteran should be afforded another VA examination to determine the nature and etiology of any currently diagnosed left knee disability, to specifically include whether any currently diagnosed left knee disability was caused or aggravated by any of his service-connected disabilities, to include his right knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed disabilities, to specifically include any treatment records and x-ray imaging reports for the knees from the San Diego VAMC (La Jolla Hospital) dated in June 2015 and from the Las Vegas Outpatient Clinic dated in August or September 2015.  Obtain and associate with the record all VA treatment records dated since February 2013 for the Veteran from any VA Medical Center where the Veteran has received treatment, along with records from all associated outpatient clinics.

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Contact the Social Security Administration and obtain 
	any records pertaining to the Veteran's claim for 
	disability benefits.  Add all such records to the claims 
	file, and appropriately document if such records are 
	unavailable.

3.   The AOJ should schedule the Veteran for a VA
   examination to determine the nature and etiology of 
   any currently diagnosed left knee disability.  All 
   necessary tests and studies should be accomplished 
   and all complaints and clinical manifestations should 
   be reported in detail.  The entire claims file, including 
   a copy of this remand, should be reviewed in 
   conjunction with the above evaluation.  The examiner 
   should:
   
(a) Identify any currently diagnosed left knee disability.

(b) Determine whether it is at least as likely as not (50 percent probability) that any currently diagnosed left knee disability was caused by, or is otherwise related to, the Veteran's active duty service.
 
(c) Determine whether it is at least as likely as not (50 percent probability) that any currently diagnosed left knee disability was caused 
or aggravated by any service-connected disability, to include the service-connected right knee disability.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

4.   After completing any additional development deemed 
	necessary, readjudicate the claims, to include the 
	claim for entitlement to TDIU prior to October 28, 
	2012.  If any benefits sought remain denied, furnish 
	the Veteran and his representative with a 
	Supplemental Statement of the Case and allow an 
	opportunity to respond before the case is returned to 
	the Board.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




